Title: From John Adams to Benjamin Waterhouse, 26 February 1817
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Feb. 26. 1817

Where the Fine Arts are Studied or practiced there Should be a Trybunal of Criticism always in Session, before which every new production Should be arraigned and tried; by no other laws however than Truth or Nature, and no other penalty than Reputation in the public Opinion.
“Are We not in too great a hurry, in our Zeal for the fine Arts”? This is as noble and beautiful a question, as that of the Accademy of Dijon in 1750. It is not probable that it will soon be discussed in America with larger Views, with more learning or more perfect Eloquence, than it was by J. J. Rousseau and his Antagonists more than half a Century ago.
I am not however of Rousseaux’ Opinion. His Notions of the purity of Morals in Savage Nations and the earliest Ages of civilised Nations are mere Chimeras.
My humble Opinion is that Sciences and Arts have vastly and immensely ameliorated the condition of Man, and even improved his Morals. The progress however has been awfully Slow.
Is it possible to inlist the “Fine Arts,” on the Side of Truth, of Virtue, of Piety or even of Honour? From the dawn of History they have been prostituted to the Service of Superstition and despotism. Read Herodotus, Pausanias, Plutarch, Lucian and twenty others, not forgetting Several of the Christian Fathers and Seen how the fine Arts have been employed. Read Eustace’s classical Tour in Italy.
See there the Fine Arts in perfection. See there the Church of St. Peter! See there the Massacre of St. Bartholomews day in Paris exhibited as an Example!
See there The King eternal, immortal, invisible, the only wise God, painted by Raphael, as plunging into a Chaos of matter, and boxing it about with his Fists and kicking it about with his Feet, till he buffets it into an orderly world.
Timæus of Locris ΠEρι ΨΥΧaΣ ΚΟΣΜου. C.1. Ss. 7. is much more rational. His System is “There are three Principles eternal, God, Matter, and Form. God only had Ideas, Reason Logos. And this Logos arranged Matter into Form. It did not hop into Chaos, or Matter and kick and cuff it into order. But the Goodness of God and the eternal Energies of his Logos made the best World he could out of inert Stupid matter.
History and Epic Poetry are worse than Architecture Sculpture Painting, because they are more lasting deceptions.
It is in vain to think of restraining The Fine Arts. Luxury will follow Riches and The Fine Arts will come with Luxury in Spight of all that Wisdom can do.
I know nothing of “The Mysterious Chief.”
I hope the Slaying will soon be good enough for you to visit, Old
John Adams